     David W. Hodges (admitted pro hac vice)
1
     dhodges@kennedyhodges.com
2    KENNEDY HODGES, LLP
     Texas State Bar No. 00796765
3    4409 Montrose Blvd., Suite 200
     Houston, Texas 77006
4
     Telephone: (713) 523-0001
5    Facsimile: (713) 523-1116

6    LEAD ATTORNEY IN CHARGE FOR
     PLAINTIFF AND CLASS MEMBERS
7
8    LOCAL COUNSEL:
     Jeffrey Albregts
9    Nevada State Bar No. 0066
     Krista N. Albregts
10   Krista.albregts@gmail.com
     Nevada State Bar No. 13301
11   701 Shadow Lane, Suite 150
     Las Vegas, Nevada 89106
12   Telephone: 702-483-5026
13
                              IN THE UNITED STATES DISTRICT COURT
14                                 FOR THE DISTRICT OF NEVADA
15   CORISSA JONES, et. al.,                         )       No. 2:15-cv-01382-RFB-CWH
                                                     )
16                                                   )
                 Plaintiff,
                                                     )       STIPULATION AND [PROPOSED]
17
     v.                                              )       ORDER EXTENDING DEADLINE TO
18                                                   )       FILE REPLY
                                                     )
     SHAC, LLC, D/B/A SHAPPHIRE                      )
19
     GENTLEMEN’S CLUB, et. al.,                      )
20                                                   )
                 Defendants.                         )
21
22                  IT   IS    HEREBY      STIPULATED            AND   AGREED,      by   and    between

23   Plaintiffs/Counter-Defendants, including Corissa Jones and all Plaintiffs who opted into the instant

24   action (“Class Plaintiffs”), by and through their counsel of record, the law firm of Kennedy Hodges

25   LLP, and Defendants/Counter-claimants SHAC, LLC, SHAC, MT, LLC, David Michael Talla and
26   Peter Feinstein (“SHAC”), by and through their counsel of record, the law firm of Greenberg
27   Traurig, LLP, as follows:
28
                                                         1
1          1. On February 4, 2019, Plaintiffs filed three voluminous partial motions for summary
2             judgment, Docs. 189, 190 and 191;
3          2. The deadline for Defendants to respond to Doc. 190 and Doc. 191 was extended to
4             March 19, 2019 (ECF 203);
5          3. The deadline for Defendants to respond to Doc. 189 was extended to April 2, 2019
6             (ECF 211);
7
           4. Defendants filed their opposition to Doc. 189 on April 2, 2019 (ECF 215);
8
           5. Because of the need to review and analyze Defendants’ responses and the 16 exhibits
9
              attached in support, Plaintiffs require additional time to draft their reply;
10
           6. Accordingly, the parties stipulate that Plaintiffs will file their reply in support of their
11
              motion for partial summary judgment on liability (Doc. 189) by or before April 19,
12
              2019.
13
14         IT IS SO STIPULATED.

15   DATED this 9th day of April, 2019               DATED this 9th day of April, 2019.

16        GREENBERG TRAURIG, LLP                                  KENNEDY HODGES LLP
17
     By: /s/ Alayne Opie                             By: /s/ Carl Fitz
18      MARK E. FERRARIO (NV 1625)                        DAVID W. HODGES (admitted pro hac vice)
        TAMI D. COWDEN (NV 8994)                          CARL FITZ (admitted pro hac vice)
19      ALAYNE M. OPIE (NV 12623)                         4409 Montrose Blvd., Ste 200
        10845 Griffith Peak Drive Suite 600               Houston, TX 77006
20
        Las Vegas, Nevada 89135                           Counsel for Plaintiffs
21      Counsel for Defendants

22
           IT IS SO ORDERED this10thday of April, 2019.
23
24                                            ________________________________
25                                            RICHARD F. BOULWARE, II
                                          UNITED STATES DISTRICT COURT JUDGE
                                              UNITED STATES DISTRICT JUDGE
26
                                                DATED this
27
28
                                                      2
